Citation Nr: 1317354	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  07-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran had active service from February 1990 to June 1990, January 1991 to June 1991, June 1996 to February 1997, March 2003 to June 2003, November 2004 to December 2005, and August 2009 to August 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied the current appellate claim.

The Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) of the Board in September 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  However, the VLJ who conducted this hearing is no longer with the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  38 C.F.R. § 20.707.  Accordingly, correspondence was sent to the Veteran in January 2013 informing him of this fact and inquiring whether he desired a new hearing.  The Veteran subsequently responded that a new hearing was not desired in this case.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Such file included potentially relevant VA treatment records.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

This case was previously before the Board in July 2010 and May 2012 when it was remanded for further development.  Although additional delay is regrettable, for the reasons addressed below the Board finds that further development is still required in this case.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In this case, the Board finds that further development is required in order to comply with the duty to assist.

The Veteran essentially contends that he developed chronic disabilities of both shoulders while on active duty.  Service connection has already been established for a right shoulder disorder.

The Board notes that this case was previously remanded to accord the Veteran a VA medical examination which addressed the nature and etiology of his claimed left shoulder disorder.  Such an examination was accomplished in November 2012.  In pertinent part, the VA examiner diagnosed left shoulder strain of uncertain etiology, and opined that it was less likely than not (less than 50 percent probability) that this disability was incurred in or cased by the claimed in-service injury, event, or illness.  

In a March 2013 informal brief presentation from the Veteran's accredited representative criticized the adequacy of the November 2012 VA examination, stating that it did not contain supporting rationale.  The Board acknowledges that the VA examiner cited to certain records, but the underlying rationale is not entirely clear.  Moreover, the Veteran subsequently submitted three (3) lay statements dated in December 2012 and January 2013 attesting to his having bilateral shoulder problems while on military duty.  Therefore, the representative contended that the case should be remanded for an adequate opinion from the VA examiner.

The United States Court of Appeals for Veterans Claims (Court) has held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, the Board concurs that a remand is required in order to obtain clarification from the November 2012 VA examiner as to the rationale for the opinion expressed therein, as well as whether the lay statements dated in December 2012 and January 2013 warrant a change in the underlying opinion.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his left shoulder since November 2012.  After securing any necessary release, the AMC/RO should obtain those records not on file.  In addition, relevant VA treatment records dating since November 2012 should be requested for the VA Medical Center in Syracuse and associated clinics.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  The Veteran's VA claims folder should be made available to the November 2012 VA examiner for review and clarification of the opinion expressed therein.  Following review of the claims file and any relevant electronic VA treatment records, the examiner should provide clarification as to the reasoning for his opinion that the current left shoulder disorder is not etiologically related to military service.  In providing this clarification, the examiner should indicate whether the lay statements dated in December 2012 and January 2013 warrant any change to the opinion expressed in the November 2012 VA examination report.

If any additional examination or testing is deemed warranted, then it should be conducted.

If the original VA examiner from November 2012 is not available, then the requested opinion should be obtained from another appropriately qualified clinician.

3.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

